FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                             January 31, 2017
                         _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
KEVIN M. BROWN, SR.,

      Petitioner - Appellant,

v.                                                            No. 16-5135
                                                  (D.C. No. 4:14-CV-00142-GKF-PJC)
JOE ALLBAUGH, Director,                                       (N.D. Okla.)

      Respondent - Appellee.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before HARTZ, MURPHY, and PHILLIPS, Circuit Judges.
                  _________________________________

       Kevin Maurice Brown, an Oklahoma state prisoner proceeding pro se, seeks a

certificate of appealability (COA) to challenge the district court’s denial of his 28 U.S.C.

§ 2254 habeas corpus petition. Exercising jurisdiction under 28 U.S.C. § 1291, we deny

Brown a COA and dismiss the appeal.1




       *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order is not binding precedent, except
under the doctrines of law of the case, res judicata, and collateral estoppel. It may be
cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
       1
       The district court has already granted Brown in forma pauperis status for this
proceeding.
                                      BACKGROUND

       In February and March 2010, a man with a chrome handgun robbed six different

businesses in Tulsa, Oklahoma, including stores, payday loan offices, a bank, and a hotel.

At one of the robberies, the robber handed an employee a note demanding money, written

on the front of a loan application. Incredibly, the back of the loan application had been

signed and dated by a “Kevin Brown.” By March 31, police had an arrest warrant for

Brown, and soon afterward a Tulsa detective spotted him driving on a highway. Joining

in the chase of Brown, another officer saw Brown throw a chrome object out his car

window. Searching for the object, officers found a chrome handgun on the sidewalk. Just

over forty-five minutes after the detective had first spotted Brown, Brown stopped

fleeing, and police officers took him into custody.

       The State of Oklahoma charged Brown with ten felony counts: six for robbery

with a firearm (#’s 1, 2, 5, 6, 7, 8), one for first-degree robbery (# 4), two for felon in

possession of a firearm (#’s 3, 9), and one for attempting to elude the officers (# 10).

Before trial, the court allowed the state to dismiss one of the robbery charges (#5). A jury

found Brown guilty of the remaining nine counts. The jury recommended life sentences

for the robbery and felon-in-possession convictions, and one year in prison for the

attempting-to-elude conviction. The trial judge agreed with the jury’s recommendations

and ordered eight life sentences—running consecutively—and another consecutive year

for attempted eluding.

       Brown appealed to the Oklahoma Court of Criminal Appeals (the OCCA),

challenging two felon-in-possession charges involving the same firearm. He also argued

                                               2
that he had received ineffective assistance of counsel and that his sentence was cruel and

unusual. Though Brown had counsel for his appeal, he still filed a pro se supplemental

brief, with the OCCA’s permission, arguing two more grounds: (1) that the State of

Oklahoma had failed to tell him that officers involved in his case were included in a large

federal investigation concerning corruption within the Tulsa police department, and (2)

that his trial counsel had rendered ineffective assistance of counsel by not objecting to the

trial court’s sealing of the discovery-hearing record.

       Based on witness descriptions of the gun used in the robberies, the OCCA found it

likely that Brown had used the recovered chrome gun in all five armed robberies. So the

OCCA concluded that the trial court had erred in allowing two felon-in-possession

charges based on the same firearm. The OCCA reversed the second firearm-possession

count, count #9, on double-jeopardy grounds. The court affirmed the eight other

convictions and sentences. As for Brown’s two pro se supplemental arguments, the

OCCA vacated its order allowing the supplemental pro se filing as “improvidently

granted,” and left those two arguments undecided. R., vol. 1 at 114.

       Proceeding pro se, Brown then sought post-conviction relief. The state district

court grouped his claims into five categories of error: (1) that Brown’s appellate counsel

had rendered ineffective assistance by not raising the issue of the federal investigation

into corruption within the Tulsa Police Department; (2) that trial counsel had rendered

ineffective assistance by not making Oklahoma disclose all exculpatory evidence and by

not challenging the sealing of the record of discovery proceedings; (3) that the state

prosecutor lacked authority to prosecute Brown because he had accepted a position as a

                                              3
federal prosecutor; that the state prosecutor had withheld exculpatory materials; and that

the state prosecutor’s Information against Brown contained conclusory information and

hearsay, and a judge had not verified it; (4) that Brown had a new expert witness to prove

ineffective assistance, that a recent United States Supreme Court decision affected his

case, that the trial court lacked jurisdiction, that his right to a speedy trial had been

violated, and that the statutory definition of life imprisonment was 18-60 years; and (5)

that his appellate counsel had failed to raise a prosecutorial-misconduct claim. The state

district court denied relief on all grounds. On appeal, the OCCA denied relief on all

grounds.

       Brown then filed a petition for habeas corpus relief with federal district court in

the Northern District of Oklahoma. The district court categorized Brown’s claims into

five grounds for relief: (1) that his trial counsel had been ineffective by not raising issues

of Tulsa Police Department corruption; (2) that the prosecution had failed to disclose the

exculpatory evidence of Tulsa Police Department corruption; (3) that Brown’s appellate

counsel had been ineffective in not raising this second ground; (4) that Brown’s sentence

was cruel and unusual; and (5) that the state prosecutor had no authority to prosecute

Brown because of his appointment as a special federal prosecutor.2

       The federal district court found that Brown had properly exhausted his five habeas

grounds in state court. But it still held that grounds (1), (2), (3), and (5) were procedurally

barred. Though Brown did present those grounds in his initial post-conviction relief

       2
          The record is unclear whether the state prosecutor had merely received
authority to act as a Special Assistant United States Attorney in some circumstances,
still retaining his state employment.
                                               4
application in the state district court, he amended those claims on appeal to the OCCA.

The OCCA found that those changes included new arguments and document references

that Brown had not put before the state district court. The OCCA held that the new claims

were procedurally barred because—in non-capital appeals—a defendant cannot appeal

issues not raised in the district court. See Rule 5.2(A), Rules of the Oklahoma Court of

Criminal Appeals, Title 22, Ch.18, App. (2014). The federal district court held that the

OCCA’s procedural bar was an independent and adequate state ground that precluded

federal habeas review, based on our previous holding that the similar Rule 5.2(C) is such

a ground, Duvall v. Reynolds, 139 F.3d 768, 797 (10th Cir. 1998) (holding that

petitioner’s desired habeas review was barred because he had failed to file a Petition in

Error and the state district court order denying relief). The federal district court also held

that Brown had shown no external cause for the default or any fundamental miscarriage

of justice that would excuse the procedural bar.

       As for Brown’s fourth ground, the federal district court concluded that Brown’s

sentence was not cruel and unusual. Because the state sentences fell within the statutory

ranges, the federal district court deferred to the State of Oklahoma and denied relief. The

district court also denied Brown an evidentiary hearing and a COA. Brown now asks us

to grant him a COA.

                                       DISCUSSION

A.     Procedural Bar

       Brown is proceeding in this appeal pro se, so we construe his pleadings liberally,

but we do not serve as his advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir.

                                               5
2008). To obtain a COA, Brown must make “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). We are limited to a threshold inquiry into

the merits of Brown’s claims. Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). The

federal district court denied Brown’s claims one, two, three, and five, on procedural

grounds, so for those Brown must establish that reasonable jurists would find it debatable

both whether his petition states a valid claim of the denial of a constitutional right and

whether the district court’s procedural ruling was correct. Slack v. McDaniel, 529 U.S.
473, 484 (2000).

       Reasonable jurists would not find debatable the correctness of the district court’s

decision that Brown’s claims one, two, three, and five are procedurally barred. We have

held that the OCCA’s Rule 5.2(C)—which sets out procedural requirements for filing for

post-conviction relief—is an adequate and independent state ground that precludes

federal habeas review. Duvall, 139 F.3d at 797. Here, the district court concluded that

Rule 5.2(A)—which precludes defendants from raising new issues to the OCCA—is a

procedural rule similar enough to Rule 5.2(C) to also constitute an adequate and

independent state ground. Brown gives us no reason to doubt the district court’s

conclusion that the two rules are similar enough that a state procedural bar based on Rule

5.2(A) precludes federal habeas review.3



       3
        Two unpublished decisions, one by a district court and one by a magistrate,
also found Rule 5.2(A) to be an independent and adequate state ground. Hyatt v.
Rudek, No. CIV-10-1396-F, 2011 WL 3348225, at *3 (W.D. Okla. June 28, 2011);
Boomershine v. Oklahoma, No.04-CV-0170-CVE-PJC, 2007 WL 1235464, at *7-8
(N.D. Okla. April 26, 2007).
                                              6
       A petitioner can overcome a procedural bar resulting from a court’s reliance on an

independent and adequate state ground if he either demonstrates an external cause for the

procedural default and actual prejudice from the alleged federal law violation, or shows

that a failure to consider his claim will result in a fundamental miscarriage of justice.

Coleman v. Thompson, 501 U.S. 772, 750 (1991). Brown has not alleged any external

cause to excuse his procedural bar. Nor has he alleged actual innocence, which is the only

context in which the fundamental miscarriage of justice exception applies. Herrera v.

Collins, 506 U.S. 390, 404 (1993).

       And the question of whether the OCCA was correct to hold that, even though

Brown had submitted his claims to the state district court first, his changes to his

application on appeal constituted new arguments worthy of a procedural bar, is beyond

our purview. “[I]t is not the province of a federal habeas court to reexamine state-court

determinations on state-law questions.” Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).

Even were we to think that the OCCA had misconstrued state law and thereby wrongly

cut off Brown’s post-conviction relief attempt, the arena of state courts interpreting state

law would still be off limits to our federal habeas review. Sellers v. Ward, 135 F.3d 1333,

1339 (10th Cir. 1998) (“Assuming the contention is correct and the Oklahoma court

mistakenly construed the statute, the error is one of state law not cognizable in habeas

corpus because ‘federal habeas corpus relief does not lie for errors of state law.’”)

(quoting Lewis v. Jeffers, 497 U.S. 764, 780 (1990)). The OCCA’s ruling was based on

its reading of its own Rule 5.2(A) and we cannot disturb it.



                                              7
B.     Sentence

       For us to grant Brown a COA for his cruel and unusual sentence claim, which the

district court denied on its merits, Brown must demonstrate that reasonable jurists would

find that denial “debatable or wrong.” Slack, 529 U.S. at 484. Federal habeas review of

state sentences generally ends if a sentence is within the range that the relevant state

statutes allow. Dennis v. Poppel, 222 F.3d 1245, 1258 (10th Cir. 2000).

       Reasonable jurists would not find it debatable whether the district court was wrong

to deny Brown relief on his claim against his prison sentence. The district court was

correct that Brown’s eight life sentences and his one-year sentence were each within their

relevant statutory ranges, which ended its review and ends ours.

C.     Evidentiary Hearing

       We also agree with the district court that no evidentiary hearing is required. We

review the denial of an evidentiary hearing in a habeas proceeding for abuse of

discretion. Coronado v. Ward, 517 F.3d 1212, 1217 (10th Cir. 2008). An evidentiary

hearing gives a habeas petitioner a chance to establish facts that allow her relief. See

Schriro v. Landrigan, 550 U.S. 465, 474 (2007). But the district court was correct that

there are no disputed facts that would win relief for Brown in the face of the twin legal

challenges of a state procedural bar and the limited nature of federal habeas review of

state sentencing. Therefore, we affirm the district court’s decision not to grant Brown a

hearing.




                                              8
                                      CONCLUSION

       For the reasons above, we deny Brown a COA on the district court’s denial of his

petition for a writ of habeas corpus and affirm the denial of his motion for an evidentiary

hearing, and so dismiss the appeal.


                                              Entered for the Court


                                              Gregory A. Phillips
                                              Circuit Judge




                                             9